EXHIBIT 10.43

 

TULARIK INC.

 

AMENDED AND RESTATED

 

1997 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

ORIGINALLY ADOPTED ON JANUARY 30, 1997

 

ORIGINALLY APPROVED BY SHAREHOLDERS ON APRIL 24, 1997

 

AMENDMENT ADOPTED ON FEBRUARY 14, 2002

 

AMENDMENT APPROVED BY STOCKHOLDERS ON APRIL 18, 2002

 


1.             PURPOSE.

 


(A)           THE PURPOSE OF THE 1997 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
(THE "PLAN") IS TO PROVIDE A MEANS BY WHICH EACH DIRECTOR OF TULARIK INC., A
DELAWARE CORPORATION (THE "COMPANY") WHO IS NOT OTHERWISE AT THE TIME OF GRANT
AN EMPLOYEE OF THE COMPANY OR OF ANY AFFILIATE OF THE COMPANY (EACH SUCH PERSON
BEING HEREAFTER REFERRED TO AS A "NON-EMPLOYEE DIRECTOR") WILL BE GIVEN AN
OPPORTUNITY TO PURCHASE STOCK OF THE COMPANY.


 

(b)           The word "Affiliate" as used in the Plan means any parent
corporation or subsidiary corporation of the Company as those terms are defined
in Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended from time to time (the "Code").


 

(c)           The Company, by means of the Plan, seeks to retain the services of
persons now serving as Non-Employee Directors of the Company, to secure and
retain the services of persons


 

--------------------------------------------------------------------------------



 

capable of serving in such capacity and to provide incentives for such persons
to exert maximum efforts for the success of the Company.

 


2.             ADMINISTRATION.


 

(a)           The Plan shall be administered by the Board of Directors of the
Company (the "Board") unless and until the Board delegates administration to a
committee, as provided in subparagraph 2(b).

 

(b)           The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the "Committee").  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 


3.             SHARES SUBJECT TO THE PLAN.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 10 RELATING TO ADJUSTMENTS
UPON CHANGES IN STOCK, THE STOCK THAT MAY BE SOLD PURSUANT TO OPTIONS GRANTED
UNDER THE PLAN SHALL NOT EXCEED IN THE AGGREGATE SEVEN HUNDRED THOUSAND
(700,000) SHARES OF THE COMPANY’S COMMON STOCK.  IF ANY OPTION GRANTED UNDER THE
PLAN SHALL FOR ANY REASON EXPIRE OR OTHERWISE TERMINATE WITHOUT HAVING BEEN
EXERCISED IN FULL, THE STOCK NOT PURCHASED UNDER SUCH OPTION SHALL AGAIN BECOME


 

2

--------------------------------------------------------------------------------



 


AVAILABLE FOR OPTION GRANTS UNDER THE PLAN.


 


(B)           THE STOCK SUBJECT TO THE PLAN MAY BE UNISSUED SHARES OR REACQUIRED
SHARES, BOUGHT ON THE MARKET OR OTHERWISE.


 


4.             ELIGIBILITY.


 


OPTIONS SHALL BE GRANTED ONLY TO NON-EMPLOYEE DIRECTORS OF THE COMPANY.

 


5.             NON-DISCRETIONARY GRANTS.


 


(A)           UPON THE DATE OF THE APPROVAL OF THE PLAN BY THE COMPENSATION
COMMITTEE OF THE BOARD (THE "ADOPTION DATE"), EACH PERSON WHO IS THEN A
NON-EMPLOYEE DIRECTOR, AND NOT ALREADY A HOLDER OF ONE OR MORE OPTIONS GRANTED
BY THE COMPANY TO PURCHASE THE COMPANY’S COMMON STOCK, AUTOMATICALLY SHALL BE
GRANTED AN OPTION TO PURCHASE TWENTY-FIVE THOUSAND (25,000) SHARES OF COMMON
STOCK OF THE COMPANY ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


(B)           EACH PERSON WHO IS, AFTER THE ADOPTION DATE, ELECTED FOR THE FIRST
TIME TO BE A NON-EMPLOYEE DIRECTOR, AND NOT ALREADY A HOLDER OF OPTIONS TO
PURCHASE THE COMPANY’S COMMON STOCK, AUTOMATICALLY SHALL, UPON THE DATE OF HIS
OR HER INITIAL ELECTION TO BE A NON-EMPLOYEE DIRECTOR BY THE BOARD OR THE
SHAREHOLDERS OF THE COMPANY, BE GRANTED AN OPTION TO PURCHASE TWENTY-FIVE
THOUSAND (25,000) SHARES OF COMMON STOCK OF THE COMPANY ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.

 

(c)           On the date of the Company’s annual meeting of shareholders in
each year, commencing with the Company’s annual meeting of shareholders
occurring in 1997, each person

 

3

--------------------------------------------------------------------------------


 

who is then a Non-Employee Director and was a Non-Employee Director on the last
day of the prior calendar year automatically shall be granted an option to
purchase Ten Thousand (10,000) shares of common stock of the Company on the
terms and conditions set forth herein.

 


6.             OPTION PROVISIONS.

 


EACH OPTION SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

 

(a)           The term of each option commences on the date it is granted and,
unless sooner terminated as set forth herein, expires on the date ("Expiration
Date") ten (10) years from the date of grant.  If the optionholder’s continuous
service as a Non-Employee Director or employee of or consultant to the Company
or any Affiliate terminates for any reason or for no reason, the option shall
terminate on the earlier of the Expiration Date or the date three (3) months
following the date of termination of all such service; provided, however, that
if such termination of service is due to (i) the optionholder’s death, the
option shall terminate on the earlier of the Expiration Date or six (6) months
following the date of the optionholder’s death; or (ii) the optionholder’s
disability, the option shall terminate on the earlier of the Expiration Date or
six (6) months following the date of the optionholder’s disability (for purposes
of this subparagraph 6(a), "disability" shall mean total and permanent
disability as defined in Section 22(e)(3) of the Code).  If the exercise of the
option following the termination of the optionholder’s continuous service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate (other than upon the optionholder’s death or disability) would result
in liability under Section 16(b) of

 

4

--------------------------------------------------------------------------------


 

the Exchange Act, then the option shall terminate on the earlier of (i) the
expiration of the term of the option set forth in the option agreement, or (ii)
the tenth (10th) day after the last date on which such exercise would result in
such liability under Section 16(b) of the Exchange Act.  In any and all
circumstances, an option may be exercised following termination of the
optionholder’s continuous service as a Non-Employee Director or employee of or
consultant to the Company or any Affiliate only as to that number of shares as
to which it was exercisable as of the date of termination of all such service
under the provisions of subparagraph 6(e).

 

(b)           The exercise price of each option shall be one hundred percent
(100%) of the fair market value of the stock subject to such option on the date
such option is granted.

 

(c)           Payment of the exercise price is due in full upon any exercise. 
The optionholder may elect to make payment of the exercise price under one of
the following alternatives:

 

(i)            Payment of the exercise price per share in cash or by check at
the time of exercise; or

 

(ii)           Provided that at the time of the exercise the Company’s common
stock is publicly traded and quoted regularly in the Wall Street Journal,
payment by delivery of shares of common stock of the Company already owned by
the optionholder, held for the period required to avoid a charge to the
Company’s reported earnings, and owned free and clear of any liens, claims,
encumbrances or security interest, which common stock shall be valued at its
fair market value on the date preceding the date of exercise; or

 

5

--------------------------------------------------------------------------------


 

(iii)         Payment by a combination of the methods of payment specified in
subparagraphs 6(c)(i) and 6(c)(ii) above.

 

Notwithstanding the foregoing, this option may be exercised pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
which results in the receipt by the Company of payment in cash or by check
either prior to the issuance of shares of the Company’s common stock or pursuant
to the terms of irrevocable instructions issued by the optionholder prior to the
issuance of shares of the Company’s common stock.

 

(d)           An option shall be transferable (1) by will, (2) by the laws of
descent and distribution, (3) to the spouse, children, lineal ancestors and
lineal descendants of the optionholder (or to a trust created solely for the
benefit of the optionholder and the foregoing persons) or to an organization
exempt from taxation pursuant to Section 501(c)(3) of the Code or to which tax
deductible charitable contributions may be made under Section 170 of the Code
(excluding such organizations classified as private foundations under applicable
regulations and rulings) in order to implement the estate planning objectives of
the optionholder or (4) to such other persons as may be permitted by the Board
and expressly provided for under the terms of the optionholder’s option
agreement.  Nothing in this subparagraph 6(d) shall permit the transfer of some
or all of an option granted under the Plan to the spouse of an optionholder upon
the dissolution of such optionholder’s marriage without the express written
consent of the Board, which consent may be extended or withheld in the complete
and sole discretion of the Board.

 

6

--------------------------------------------------------------------------------


 

The optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the optionholder, shall thereafter be entitled to exercise the option.

 

(e)           The option shall become exercisable in installments over a period
of four (4) years from the date of grant at the rate of twenty-five percent
(25%) in equal annual installments commencing on the date one year after the
date of grant of the option, provided that the optionholder has, during the
entire period prior to such vesting date, continuously served as a Non-Employee
Director or employee of or consultant to the Company or any Affiliate of the
Company, whereupon such option shall become fully exercisable in accordance with
its terms with respect to that portion of the shares represented by that
installment.

 

(f)            The Company may require any optionholder, or any person to whom
an option is transferred under subparagraph 6(d), as a condition of exercising
any such option:  (i) to give written assurances satisfactory to the Company as
to the optionholder’s, or the optionholder’s professional advisors (who are
unaffiliated with and who are not directly or indirectly compensated by the
Company or any Affiliate), knowledge and experience in financial and business
matters; and (ii) to give written assurances satisfactory to the Company stating
that such person is acquiring the stock subject to the option for such person’s
own account, unaccompanied by the publication of any advertisement, and not with
any present intention of selling or otherwise distributing the stock.  These
requirements, and any assurances given pursuant to such

 

7

--------------------------------------------------------------------------------


 

requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then-currently-effective
registration statement under the Securities Act of 1933, as amended (the
"Securities Act") and the shares otherwise meet the requirements for exemption
under Section 25101 of the California Corporations Code, or (ii) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then-applicable
securities laws.  The Company may require any optionholder to provide such other
representations, written assurances or information which the Company shall
determine is necessary, desirable or appropriate to comply with applicable
securities laws as a condition of granting an option to the optionholder or
permitting the optionholder to exercise the option.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.

 

(g)           Notwithstanding anything to the contrary contained herein, an
option may not be exercised unless the shares issuable upon exercise of such
option are then registered under the Securities Act or, if such shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act.

 

(h)           The Company (or a representative of the underwriters) may, in
connection with the first underwritten registration of the offering of any
securities of the Company under the

 

8

--------------------------------------------------------------------------------


 

Securities Act, require that any optionholder not sell or otherwise transfer or
dispose of any shares of common stock or other securities of the Company during
such period (not to exceed one hundred eighty (180) days) following the
effective date of the registration statement of the Company filed under the
Securities Act as may be requested by the Company or the representative of the
underwriters.

 

(i)            The option may, but need not, include a provision whereby the
optionholder may elect at any time while providing continuous service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate to exercise the option as to any part or all of the shares subject to
the option prior to the full vesting of the option.  Any unvested shares so
purchased may be subject to a repurchase right in favor of the Company or to any
other restriction the Board determines to be appropriate.

 

7.             COVENANTS OF THE COMPANY.

 

(a)           During the terms of the options granted under the Plan, the
Company shall keep available at all times the number of shares of stock required
to satisfy such options.

 

(b)           The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the options granted under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act, or any other applicable or available
securities laws, either the Plan, any option granted under the Plan or any

 

9

--------------------------------------------------------------------------------


 

stock issued or issuable pursuant to any such option.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and/or sell stock upon exercise of such
options.

 

8.             USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.

 

9.             MISCELLANEOUS.

 

(a)           Neither an optionholder nor any person to whom an option is
transferred under paragraph 6(d) shall be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares subject to such option
unless and until such person has satisfied all requirements for exercise of the
option pursuant to its terms.

 

(b)           Throughout the term of any option granted pursuant to the Plan,
the Company shall make available to the holder of such option, not later than
one hundred twenty (120) days after the close of each of the Company’s fiscal
years during the option term, upon request, such financial and other information
regarding the Company as comprises the annual report to the shareholders of the
Company provided for in the bylaws of the Company and such other information
regarding the Company as the holder of such option may reasonably request.  This

 

10

--------------------------------------------------------------------------------


 

paragraph 9(b) shall not apply (i) after the first underwritten registration of
the offering of any securities of the Company under the Securities Act, or (ii)
when issuance is limited to key persons whose duties in connection with the
Company assure them access to equivalent information.

 

(c)           Nothing in the Plan or in any instrument executed pursuant thereto
shall confer upon any Non-Employee Director any right to continue in the service
of the Company or any Affiliate in any capacity or shall affect any right of the
Company, its Board or stockholders or any Affiliate to remove any Non-Employee
Director pursuant to the Company’s bylaws and the provisions of the California
Corporations Code (or the applicable laws of the Company’s state of
incorporation if the Company’s state of incorporation should change in the
future).

 

(d)           No Non-Employee Director, individually or as a member of a group,
and no beneficiary or other person claiming under or through him, shall have any
right, title or interest in or to any option reserved for the purposes of the
Plan except as to such shares of common stock, if any, as shall have been
reserved for him pursuant to the term of an option granted to him under the
Plan.

 

(e)           In connection with each option made pursuant to the Plan, it shall
be a condition precedent to the Company’s obligation to issue or transfer shares
to a Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other

 

11

--------------------------------------------------------------------------------


 

withholding tax required to be withheld with respect to such sale or transfer,
or such removal or lapse, is made available to the Company for timely payment of
such tax.

 

(f)            As used in this Plan, "fair market value" means, as of any date,
the value of the common stock of the Company determined as follows:

 

(i)            If the common stock is listed on any established stock exchange
or a national market system, including without limitation the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation ("NASDAQ") System, the Fair Market Value of a share of common stock
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in common stock) on the last market trading day prior
to the day of determination, as reported in the Wall Street Journal or such
other source as the Board deems reliable;

 

(ii)           If the common stock is quoted on the NASDAQ System (but not on
the National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a share of common stock shall be the mean between the bid and asked prices for
the common stock on the last market trading day prior to the day of
determination, as reported in the Wall Street Journal or such other source as
the Board deems reliable;

 

(iii)         In the absence of an established market for the common stock, the
Fair

 

12

--------------------------------------------------------------------------------


 

Market Value shall be determined in good faith by the Board.

 

10.          ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)           If any change is made in the stock subject to the Plan, or subject
to any option granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding options will
be appropriately adjusted in the class(es) and maximum number of shares subject
to the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options.  Such adjustments shall be made by the Board,
the determination of which shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a "transaction not involving the receipt of consideration by the Company.")

 

(b)           In the event of: (1) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; (3) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; (4) the acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") or any

 

13

--------------------------------------------------------------------------------


 

comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or any Affiliate of the Company)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors; or (5) at the time individuals who, as of
the first date as of which the Company has a class of equity securities which
are actively traded on any established stock exchange or a national market
system (including NASDAQ), constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to such date, whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors comprising the Incumbent Board (other than an election
or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of Directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board,
then:  (i) any surviving corporation or acquiring corporation shall assume any
options outstanding under the Plan or shall substitute similar options
(including an option to acquire the same consideration paid to the shareholders
in the transaction described in this paragraph 10(b)) for those outstanding
under the Plan, or (ii) in the

 

14

--------------------------------------------------------------------------------


 

event any surviving corporation or acquiring corporation refuses to assume such
options or to substitute similar options for those outstanding under the Plan,
then the vesting of such options (and, if applicable, the time during which such
options may be exercised) shall be accelerated prior to such event and the
options terminated if not exercised (if applicable) after such acceleration and
at or prior to such event.

 

11.          AMENDMENT OF THE PLAN.

 

(a)           The Board at any time, and from time to time, may amend the Plan
and/or some or all outstanding options granted under the Plan; provided,
however, that except as provided in Section 10 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:

 

(i)            Increase the number of shares which may be issued under the Plan;
or

 

(ii)           Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to comply with the requirements of
Rule 16b-3 promulgated under the Exchange Act.

 

(b)           Rights and obligations under any option granted before any
amendment of the Plan or an outstanding option shall not be impaired by such
amendment unless (i) the Company requests the consent of the person to whom the
option was granted and (ii) such person consents in writing.

 

15

--------------------------------------------------------------------------------


 

12.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate at the time that all options granted
under the Plan are fully vested and either have been fully exercised or have
expired.  No options may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           Rights and obligations under any option granted while the Plan is
in effect shall not be impaired by suspension or termination of the Plan, except
with the consent of the person to whom the option was granted, which consent
shall be in writing.

 

13.          EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.

 

(a)           The Plan shall become effective upon adoption by the Board of
Directors, subject to the condition subsequent that the Plan is approved by the
shareholders of the Company.

 

(b)           No option granted under the Plan shall be exercised or become
exercisable unless and until the condition of paragraph 13(a) above regarding
shareholder approval has been met.

 

16

--------------------------------------------------------------------------------